[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 8993RE: OBJECTION TO PLAINTIFF'S REQUEST TO AMEND
The defendant hospital objects to the plaintiff's request to amend the complaint. The proposed amendment is dated July 7, 1995. In the fourth count of the complaint dated June 21, 1995, the plaintiff alleges that Janet Cyr brought herself to the emergency room of St. Vincent's Medical Center on December 4, 1991, and was injured as a result of the negligence and carelessness of the hospital. In the fourth count of the proposed complaint dated July 7, 1995, the plaintiff alleges that Janet Cyr brought herself to the hospital "on July 31, 1991, and December 4, 1991," and was injured by the failure of the hospital to "diagnose. . .mitral stenosis on July 31, 1991." The proposed amendment sets forth a cause of action which stems from a different occurrence. Because a different factual situation is presented, the proposed amendment does not relate back to the complaint of June 21, 1995; see Barrettv. Danbury Hospital, 232 Conn. 242, 263-64 (1995). The proposed amendment is therefore barred by the statute of limitations. The defendant hospital's objection is sustained.
THIM, JUDGE